The Honorable Wm. Neis Swandal
dissents. His decision would be to amend the sentence to twenty (20) years in Montana State Prison with ten (10) years suspended for the offense of Negligent Homicide (Felony).
Reasons for the amendment are that the defendant does not present a danger to society, mitigating circumstances existed, and the probation officer recommended a suspended sentence. Because of the circumstances surrounding the offense, the defendant’s prior work history, and his lack of any criminal record, I would suspend at least ten years of the sentence.
Member, Hon. William Neis Swandal
Done in open Court this 23rd day of May, 1996.
*46The Sentence Review Board wishes to thank Mark Dinkel for representing himself in this matter and also Dennis Paxinos, County Attorney from Billings, for representing the State.